Citation Nr: 0726960	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-17 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk





INTRODUCTION

The veteran served on active duty from September 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no credible evidence to indicate the veteran 
participated in combat.

3.  There is no credible supporting evidence to corroborate 
the veteran's claimed stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  A letter 
advising the veteran of the evidence needed to establish a 
disability rating and effective date was issued in March 
2006.  The claim was last readjudicated in January 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, some service personnel 
records, post service medical records, and National Personnel 
Records Center (NPRC) responses.  The RO attempted on several 
occasions to obtain the veteran's complete personnel records.  
However, such records are not available and as the RO found, 
further efforts to obtain such would be futile.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence that can be obtained, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any question as to an 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  However, if 
the claimed stressor is not combat-related, the veteran's lay 
testimony regarding the in-service stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).

In order to be considered a combat veteran, the evidence must 
show that the veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  A statement that the 
veteran participated in a particular operation or campaign 
does not establish that the veteran engaged in combat, in 
that those terms encompass both combat and non-combat duties. 
VAOPGCPREC 12-99.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102 (2003).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz at 1365.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
and some personnel records; VA medical records; a private 
psychological evaluation; and information from the National 
Personnel Records Center.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail. Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran filed his claim for PTSD in February 2004.  He 
contends that he has PTSD as a result of witnessing mortar 
and rocket attacks at the base where he was stationed in 
Vietnam and seeing dead bodies during the TET Offensive.  

VA treatment records contain a PTSD screen from March 2002.  
The record indicates the veteran was asked if he had ever had 
terrible experiences that others never go through such as 
being attacked, being in combat, being in a bad accident, 
being threatened with a weapon, or seeing someone badly 
injured or killed; the veteran responded no.  The record also 
indicates the veteran was asked if during the past month, he 
had been bothered by repeated memories, thoughts or images of 
one or more of the stressful events the veteran had 
experienced before; the veteran responded no.  The veteran 
was further asked if he had felt distant or cut off from 
other people or if he had been super alert, watchful, or on 
guard during the last month; the veteran responded no.  The 
examiner noted the PTSD screen was negative.  
Mental/cognitive status was normal and there were no signs or 
symptoms of depression.  

To support his claim, the veteran submitted a response from 
the Center for Research of Unit Records (CURR) (now known as 
the U. S. Army and Joint Services Records Research Center 
(JSRRC)), which is addressed to another veteran and is dated 
in 1997.  CURR responded with general information related to 
history of the 581st Supply Company.  However, there is no 
indication from the veteran's service personnel records or 
his DD Form 214 that he was ever attached to the 581st Supply 
Company.  Moreover, in the PTSD questionnaire the veteran 
indicates that he was with the 1st Logistics Command working 
as an Amphibious Landing Craft Driver in the Qui Nhon area.  
In his original claim for service-connected prostate cancer 
and diabetes, the veteran stated that he was with the 5th 
Transportation Company while in Vietnam.  Due to the fact 
there are incomplete service personnel records for this 
veteran, there is no indication where exactly the veteran was 
stationed during his time in service.  The veteran's 
separation examination does indicate that his unit was HHC 
5th Transportation Company.  

Further, there is no indication from his DD Form 214 that the 
veteran served in combat.  This is substantiated by the 
veteran's own statements reported in a VA treatment report 
Social Work assessment dated June 2003.  The veteran related 
to the examiner that he was never in combat.

The veteran has submitted an opinion from Dr. H, a private 
physician, dated in February 2004, which details his claimed 
PTSD symptoms.  The veteran submitted an addendum from Dr. H 
dated in March 2004 which stated the veteran had mentioned to 
him that the military base where he had been stationed was 
subject to frequent incoming mortar and rocket attacks.  Dr. 
H based his diagnosis of PTSD on the veteran's claims of 
nightmares since 1969 of a Viet Cong holding a pistol to his 
head and threatening to kill him, flashbacks with panic 
attacks, intrusive thoughts, hypervigilance, and social 
isolation.  Dr. H further recounts that the veteran's recent 
memory is severely impaired so much so he gets lost when 
traveling.  Additionally, Dr. H reported the veteran contends 
he has hallucinations, startles easily, has crying spells 
about once a week, angers easily, and is depressed 25 percent 
of the time with no interest in things, and feels helpless 
and suicidal at times.  Dr. H states that due to the 
veteran's service-connected PTSD, he is unable to sustain 
relationships.        

The VA treatment records indicate the veteran first visited a 
psychiatrist for treatment there during May 2004.  The 
veteran stated he was visiting a VA examiner in order to get 
help with his alcohol dependency.  The veteran related to the 
VA examiner that he had been feeling depressed for several 
years with decreased energy, decreased socialization, 
paranoia, and hallucinations; with nightmares and flashbacks 
related to Vietnam since 1967.  The veteran alleged that his 
primary duty while in service was guard duty and the box on 
the report denoting combat was marked affirmatively.  The 
examiner diagnosed PTSD.

The Board observes that the veteran's statements have been 
inconsistent concerning the manifestations of PTSD and 
claimed stressors.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  Specifically, before filing a claim for 
PTSD, the veteran denied ever experiencing a stressor, 
including seeing dead bodies, and denied re-experiencing 
such.  This is contrary to subsequent statements claiming he 
witnessed many of the "horrors of war" including seeing 
dead bodies and experiencing nightmares since 1967 or 1969.  
In response to a request for information on his claimed 
stressors, the veteran submitted a CURR response provided to 
a different person in 1997 and pertaining to an army company 
different than the one the veteran previously stated he 
served with in Vietnam.  

In sum, the evidence of record does not provide credible 
supporting evidence that the veteran's claimed stressors 
actually occurred, nor is the evidence sufficient to permit 
verification of his claimed stressors.  Thus, in the absence 
of a verified stressor, the claim for service connection for 
PTSD must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


